UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6019


MISCHA WALKER,

                    Petitioner - Appellant,

             v.

S. KASSELL, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cv-00048-JPB)


Submitted: May 22, 2018                                           Decided: June 13, 2018


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mischa Absolomon Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mischa Absolomon Walker, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm because

the case upon which Walker relies, United States v. Mathis, 136 S. Ct. 2243 (2016), has

not been held retroactively applicable on collateral review, so Walker may not proceed

under § 2241. See United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (holding

that federal prisoner may file a successive claim for relief under § 2241 following change

in substantive law that is retroactively applicable on collateral review, when sentence

“now presents an error sufficiently grave to be deemed a fundamental defect”).        We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                             AFFIRMED




                                            2